Citation Nr: 1201694	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO. 10-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to December 1983, from November 1990 to July 1991, from May 1993 September 1993, from January 1994 to March 1994, and from March 1994 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which confirmed and continued a March 2009 rating decision after receipt of new and material evidence in the form of a supporting medical nexus opinion within the one-year appeal period. See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at an August 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for the purpose of obtaining relevant service department records and post-service treatment records, and to provide the Veteran an adequate VA examination and opinion.

In a December 2009 VA examination report, a VA examiner provided as part of his rationale against the Veteran's claim that the first mention of a back complaint was a letter from the Veteran's private physician in October 2009. This overlooks several records of VA treatment showing complaints of low back pain, including in July 2003, December 2003, August 2005, July 2006, December 2006, September 2008, March 2009, and May 2009. The December 2009 VA examination report must be returned for corrective action. See 38 C.F.R. § 4.2.
 
As the Veteran's representative has noted, only service treatment records from 1987 forward have been obtained. The Veteran asserts that he hurt his back during service in December 1977 and was seen several times for this injury during service. See August 2011 Board hearing transcript, pages 8-12. At his Board hearing the Veteran also asserted that the complete records of his Physical Evaluation Board and Medical Evaluation Board in 1995 are not associated with the claims file, and would reflect complaints of back pain as well as right shoulder pain. The RO/AMC must seek to obtain all additional relevant service treatment records. See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran indicated at his August 2011 Board hearing that during his period of service from May 1977 to December 1983 he faced physical fitness test performance problems due to his back injury, and that these problems may be documented in his service personnel file. The RO/AMC must seek to obtain the Veteran's full Official Military Personnel file. See 38 U.S.C.A. § 5103A(a)-(c).

At his Board hearing, the Veteran indicated that he had recently undergone treatment and low back surgery with a private physician. The records of this treatment and surgery must be sought. 38 U.S.C.A. § 5103A(a)-(c).

At the Veteran's December 2009 VA examination, the examiner noted that he did not have available for review the Veteran's specific clinic notes of private treatment for back pain from 1995 forward. These records must be sought. 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for a low back disorder or low back pain from 1995 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include:

(i) All potentially relevant private treatment records from Earlie T. Johnson, M.D., at Family Urgent Care in Jacksonville, North Carolina, from 1995 through the present time. (See letter from Dr. Johnson dated in October 2009; December 2009 VA examination report, page 3; August 2011 Board hearing transcript, page 16.)

(ii) Records of treatment and surgery of a low back disorder by Dr. Melin at the New Hanover Regional Medical Center in Wilmington in the year 2011. See August 2011 Board hearing transcript, pages 15-17. 

(iii) Any relevant records of VA treatment from February 2010 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain the (1) Veteran's complete Official Military Personnel File; (2) all service treatment records for the period of active duty from May 1977 to December 1983; (2) any service treatment records pertaining to reserve duty from December 1983 to November 1990; and (3) any additional records pertaining to the Veteran's Physical Evaluation Board and Medical Evaluation Board proceedings leading up to his discharge in August 1995 due to right shoulder disability.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine whether the Veteran has a current low back disorder that began during any period of active service, was chronically worsened during any period of active service, or is related to any incident of service.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The VA examiner must take a detailed history from the Veteran as to the history of symptoms and treatment for low back pain.

(d) If there is a medical basis for supporting or doubting the history as provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(e) The examiner's attention must be called to the service treatment records; records of treatment for low back pain at VA in July 2003, December 2003, August 2005, July 2006, December 2006, September 2008, March 2009, and May 2009; records of low back treatment and surgery in 2011 (if the records of Dr. Melin obtained upon remand); and any additional relevant records that are obtained as a result of this remand.

(f) The examiner must be advised of the Veteran's dates of active service--from May 1977 to December 1983, from November 1990 to July 1991, from May 1993 to September 1993, from January 1994 to March 1994, and from March 1994 to August 1995.

(g) The RO/AMC must inform the examiner whether the service treatment records for the period from May 1977 to December 1983 have been associated with the claims file. If they have not, the examiner must not form a negative inference against the Veteran's claim based on the lack of available records of treatment for that period; the examiner must be informed that the Veteran recounts hurting his back falling from a parked five-ton tactical vehicle onto a hard surface in December 1977, with subsequent episodes of treatment, light duty, and problems passing military physical fitness tests. See August 2011 Board hearing transcript. 

(h) The examiner must provide a diagnosis for each current low back disorder found upon examination.

(i) The examiner must provide an opinion as to whether the Veteran has a current low back disorder that began during a period of active service, was chronically worsened during a period of active service, or is related to any incident of service.

(j) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(k) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



